Bigelow, C. J.
These exceptions cannot be sustained.
1. It is not an absolute and inflexible rule of law, that the testimony of a witness is to be wholly disregarded and rejected, except in those particulars in which there is corroboration by other credible witnesses, if the jury find that the witness has deliberately sworn falsely in relation to a material matter. This question was distinctly raised and adjudicated by the court in a recent case. Commonwealth v. Wood, 11 Gray, 86, 89, 93. On a reconsideration of the point in the light, of the very clear and forcible argument of the learned counsel of the defendant, we are satisfied that that decision was correct, and that the reasons on which it rests, clearly and tersely stated in the opinion of the court, are satisfactory and decisive against the adoption of the maxim falsus in uno, falsus in omnibus, as an established rule of the law of evidence. The cases cited on the brief of the attorney general show that this conclusion is supported by a very great weight of authority. The instructions on this part of the *407case were accurate and embodied the necessary suggestions to guide the jury in weighing the testimony of the impeached witness.
2. The testimony offered to prove the reputation of the government witness for veracity a year and a half previous to the trial, was competent. It was not too remote in point of time. Facts and circumstances in their nature continuous may always be shown to exist anterior to the precise period when it is necessary to show their existence, unless the interval is too great to afford a reasonable inference that the same state or condition of things has remained unchanged.

Exceptions overruled

*



 In this case, after the foregoing decision, a new trial was granted in the superior court, for newly discovered evidence, and thereupon the district attorney entered a nolle prosequi.